DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 17-18 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17, lines 8-9 recite, “wherein a longitudinal length of the air blade is equal to or greater than a width of the wafer stage;”.  This is not disclosed in the specification and not necessarily disclosed in the drawings.  Applicant states in paragraph 49 that the drawings are for illustrative purposes only, therefore the dimensions of the drawings are not necessarily as they appear in said drawings.  Applicant further only discusses in 

Claim Rejections - 35 USC § 103
Claims 17-18 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20110232820) in view of Wang et al. (WO 2014201627) and Moriguchi et al. (US 20050022930).
As to claim 17, Yamamoto discloses an adhesive tape joining device (Abstract).  Yamamoto discloses that the device comprises of: a wafer stage, a tape feeder 61 to feed the tape, a joining roller 62 for mechanically pressing the tape onto a wafer, a cutting device 64 for cutting tape placed upon a wafer, and a winding roller 65 for winding up unused tape material (Fig. 17 and 29 below; Fig. 27).



    PNG
    media_image1.png
    559
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    498
    media_image2.png
    Greyscale

Yamamoto fails to specifically teach or disclose that an air blade/knife/nozzle may be used to press the tape onto the wafer instead of the lamination roller 62.  Wang discloses a device for applying tape to a semiconductor structure (Abstract).  Wang discloses that it is advantageous to a movable nozzle with taping gas (paragraph 1) to laminate and remove bubbles from a tape upon a semiconductor since said nozzle will allow for the taping of smaller semiconductors without the worry of damage or warping that is associated with the use of mechanical force (paragraph 2; Fig. 1B below).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the device of Yamamoto with the movable air nozzle of Wang and would have been motivated to do so because Wang teaches that using the air nozzle allows for the taping of smaller semiconductors without worrying about the damage or warping that is normally associated with the use of mechanical force for laminating the tape.  


    PNG
    media_image3.png
    377
    350
    media_image3.png
    Greyscale

The above references as combined fail to specifically teach or disclose that the width of the air blade is equal or less than a width of the wafer processing area of the apparatus.  Changing the width/length of the air blade to match the wafer processing area of the apparatus would have been obvious because limitations relating to size are not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, Moriguchi et al. in Fig. 4 below discloses it is known and conventional in the art to use air blades/knifes of a sufficient width/length to apply air to a majority of the processing area width of a desired substrate.  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the length/width of the air blade/knife of Wang to be of a sufficient size to supply desired air/gas to a majority of the width the wafer processing area because such a modification would have been within his technical grasp.  


    PNG
    media_image4.png
    459
    518
    media_image4.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of the above references as combined contains all of the structural limitations of claim 17.
As to claim 18, the device of claim 17 is taught as seen above.  The device of the above references as combined would have a tape feeder 61, a guiding roller 62, and a winding roller 65 as currently claimed.
As to claim 20, the device of claim 17 is taught as seen above.  Wang discloses that a heating device is connected to the taping gas line to control the temperature of the gas to a range of 20 to 80 degrees Celsius (paragraph 19) which would be capable of heating the wafer.
As to claims 21 and 22, the device of claim 17 is taught as seen above.  Wang discloses that the air nozzle has a pressure and flow rate regulator to control the pressure of the gas (paragraph 23) which would be greater than 0 kPa and fall into the claimed range of 0 to 500 kPa.
Claims 23-25 are drawn to method and materials worked upon limitations and therefore are rejected for same reasons as claims 17-22 above. 
As to claims 26-28, the device of claim 24 is taught as seen above.  The device of the above references as combined uses a the air knife of Wang (Fig. 1B, 4A and 4B above) which is capable of putting out a gas at a desired temperature (20 to 80 degrees Celsius) in the periphery of the wafer stage as well as in the center of the wafer stage (since the recited first and second temperatures may be the same).  The air knife of Wang is also capable of providing an air pressure on the periphery of the wafer state which greater or smaller than an air pressure provided in the center of the wafer stage since the air knife is capable of moving from said periphery to said center and the air knife/nozzle has a pressure and flow rate regulator to control the pressure of the gas (paragraph 23). 
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8-10 that none of the prior art teaches or discloses using an air knife which is equal or larger than the width of the wafer stage.  This argument is not persuasive since, as seen in the rejection above, scaling up the size of the air blade is not sufficient to patentably distinguish over the prior art and using an air blade which covers the majority of the processing area is known and conventional in the art as evidenced by Moriguchi et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 31, 2021